DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 17/266,403 filed on 5 February 2021.
Claims 1-41 have been canceled.
Claims 42-82 have been added. 
Claims 42-82 are pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed 5 April 2021 and 29 October 2021 have been considered. An initialed copy of the Form 1449 are enclosed herewith.

Claim Objections

The following claims are objected to for the following informalities:

Claims 42-82: The claims are not properly labeled and/or indicated as being newly added claims. 
Claims 42-62 and 64-81: The claims are not introduced by an introductory article “A” or “The” at the beginning of the sentence.
Claim 79: The claim uses the abbreviation “Q & A” which is not properly defined in the claim.

Correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 42-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 recites: “a best possible result in case of success”. However, the limitation fails to indicate how the said term “best possible result” is determined, measured, or defined. Said term is also relative in the sense that what may seem “best” for one entity may not have the same meaning for another entity. Therefore, the claim is indefinite.

Claim 51 recites: “[a] best possible result”. However, the limitation fails to indicate how the said term “best possible result” is determined, measured, or defined. Said term is also relative in the sense that what may seem “best” for one entity may not have the same meaning for another entity. Therefore, the claim is indefinite.

Claim 52 recites: “the best possible result”. However, the limitation fails to indicate how the said term “best possible result” is determined, measured, or defined. Said term is also relative in the sense that what may seem “best” for one entity may not have the same meaning for another entity. Therefore, the claim is indefinite.

Claim 54 recites: “the best possible result”. However, the limitation fails to indicate how the said term “best possible result” is determined, measured, or defined. Said term is also relative in the sense that what may seem “best” for one entity may not have the same meaning for another entity. Therefore, the claim is indefinite.

Claim 55 recites: “wherein the ask participation quote is increased…”. However, the limitation fails to indicate how the said term “increased” is determined, measured, or defined. Said term is also relative. Therefore, the claim is indefinite.

Claim 56 recites: “wherein the ask participation quote is decreased…”. However, the limitation fails to indicate how the said term “decrease” is determined, measured, or defined. Said term is also relative. Therefore, the claim is indefinite.

Claim 60 recites: “notification is issued that the bookbuilding process will be terminated soon…”. However, the limitation fails to indicate how the said term “soon” is determined, measured, or defined. Said term is also relative. Therefore, the claim is indefinite.

Claim 66 recites: “a best possible result”. However, the limitation fails to indicate how the said term “best possible result” is determined, measured, or defined. Said term is also relative in the sense that what may seem “best” for one entity may not have the same meaning for another entity. Therefore, the claim is indefinite.

Claim 74 recites: “the best possible result”. However, the limitation fails to indicate how the said term “best possible result” is determined, measured, or defined. Said term is also relative in the sense that what may seem “best” for one entity may not have the same meaning for another entity. Therefore, the claim is indefinite.

Claim 75 recites: “system is configured to increase the ask participation quote …”. However, the limitation fails to indicate how the said term “increased” is determined, measured, or defined. Said term is also relative. Therefore, the claim is indefinite.

Claim 76 recites: “system is configured to decrease the bid participation quote …”. However, the limitation fails to indicate how the said term “decrease” is determined, measured, or defined. Said term is also relative. Therefore, the claim is indefinite.

Claim 77 recites: “issue a notification that the bookbuilding process will be terminated soon …”. However, the limitation fails to indicate how the said term “soon” is determined, measured, or defined. Said term is also relative. Therefore, the claim is indefinite.

Claim 82 recites: “a best possible result”. However, the limitation fails to indicate how the said term “best possible result” is determined, measured, or defined. Said term is also relative in the sense that what may seem “best” for one entity may not have the same meaning for another entity. Therefore, the claim is indefinite.

As such, the limitations do not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite. Furthermore, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Independent claims 63, 66, 80 and 82 recite similar limitations as claim 42 and are rejected based on the same reasoning set forth above. Claims 43-62, 64-65, 67-79, and 81 are rejected for at least their dependence on the independent claims rejected above.

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 42 is directed towards matching opportunity data defining an offer for participation in a planned legal action and at least one sponsor data item defining a participation offer from a sponsoring party to participate in prosecution of a planned legal action. Claim 42 is directed to the abstract idea of utilizing rules and/or instructions for performing the existing commercial practice and/or concept of joint financing in an endeavor and/or venture in an automatic manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial interactions; managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 42 recites: “providing opportunity data about the planned legal action from an affected party …, wherein the opportunity data is defined by prosecution resources needed to prosecute the planned legal action, a best possible result in case of success of the prosecution and an ask participation quote, obtaining, …, a plurality of sponsor data items each including a participation offer in a bookbuilding process wherein the participation offers each include a bid participation quote and an amount of sponsoring resources; … selecting one or more participation offers from the obtained participation offers depending on the ask participation quote, the prosecution resources, as well as on the bid participation quotes and the sponsoring resources of each of the plurality of the sponsor data items; and … match the sponsor data items associated with the selected one or more participation offers with the opportunity data”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “computer”, represent the use of a computer-related devices as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of utilizing rules and/or instructions for performing the existing commercial practice and/or concept of joint financing in an endeavor or venture in an automatic manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of utilizing rules and/or instructions for performing the existing commercial practice and/or concept of joint financing in an endeavor or venture in an automatic manner using computer-related technology (e.g., interface). Therefore, the use of these additional elements does no more than employ a computer  as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 42 is not patent eligible.

Independent claim 66 recites substantially the same limitations as claim 42 above and is ineligible for the same reasons. The subject matter of claim 66 corresponds to the subject matter of claim 42 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 66 applies to claim 42 accordingly.

Independent claim 82 recites substantially the same limitations as claim 42 above and is ineligible for the same reasons. The subject matter of claim 82 corresponds to the subject matter of claim 42 in terms of a computer program product (e.g., manufacture). Therefore the reasoning provided for claim 82 applies to claim 42 accordingly.

Additionally, no computer processor device is recited to carry out the recited functionality of the invention. In this instance, it is not clear whether any of the instructions are in executable form and therefore there is no practical application.

As such, the claim is non-statutory because the body of the claim does not contain any limitations indicating the structure of the device and does not recite any machine or transformation (insufficient recitation of a machine or transformation either express or inherent) – no specific computer or processing device recited to carry out the claimed steps or execute computer code instructions is recited. See Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (Federal Register / Vol. 75, No. 143 / Tuesday, July 27, 2010 / Notices). 

In addition, claim 82 is rejected further under 35 U.S.C. § 101 as the claims recite in the preamble “a computer usable medium…” Therefore claim 82 is non-statutory because the claims are directed towards storage on a medium or signal per se, which enables any underlying functionality to occur. It is not clear whether the claimed “medium" is in the form of transitory or non-transitory.  In order to overcome this rejection, Applicant should add the limitation "non-transitory" to read (non-transitory computer-readable [storage] medium).

Claim 63 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 63 is directed towards resolving the degree of participation of sponsor data items at a planned legal action defined by opportunity data after a termination of prosecution of the planned legal action. Claim 63 is directed to the abstract idea of utilizing rules and/or instructions for performing the existing commercial practice and/or concept of joint financing in an endeavor and/or venture in an automatic manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial interactions; managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 63 recites: “wherein an actual result of the prosecution of a planned legal action is distributed/shared depending on a final participation quote, wherein the final participation quote is particularly defined as the highest participation quote of the selected participation offers”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “computer”, represent the use of a computer-related devices as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of utilizing rules and/or instructions for performing the existing commercial practice and/or concept of joint financing in an endeavor or venture in an automatic manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of utilizing rules and/or instructions for performing the existing commercial practice and/or concept of joint financing in an endeavor or venture in an automatic manner using computer-related technology (e.g., interface). Therefore, the use of these additional elements does no more than employ a computer  as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 63 is not patent eligible.

Additionally, no computer processor device is recited to carry out the recited functionality of the invention. In this instance, it is not clear whether any of the instructions are in executable form and therefore there is no practical application.

As such, the claim is non-statutory because the body of the claim does not contain any limitations indicating the structure of the device and does not recite any machine or transformation (insufficient recitation of a machine or transformation either express or inherent) – no specific computer or processing device recited to carry out the claimed steps or execute computer code instructions is recited. See Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (Federal Register / Vol. 75, No. 143 / Tuesday, July 27, 2010 / Notices). 

Independent claim 80 recites substantially the same limitations as claim 63 above and is ineligible for the same reasons. The subject matter of claim 80 corresponds to the subject matter of claim 63 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 80 applies to claim 63 accordingly.

Dependent claims 43-62, 64-65, 67-79, and 81 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

The step(s) recited are a further refinement of methods of organizing human activity – – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions of the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 42-82 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reddy, US 2003/0101115 (“Reddy”), in view of Lee, US 2013/0007099 (“Lee”).

Re Claim 1-41: (Canceled) 
Re Claim 42: Reddy discloses a computer-implemented method for matching opportunity data defining an offer for participation in a planned legal action and at least one sponsor data item defining a participation offer from a sponsoring party to participate in prosecution of a planned legal action, comprising the steps of: 

Providing opportunity data about the planned legal action from an affected party to a computer, (¶¶0061, 0062, 0066])

wherein the opportunity data is defined by prosecution resources needed to prosecute the planned legal action, a best possible result in case of success of the prosecution and an ask participation quote, (¶¶0063, 0085])

Obtaining, at the computer, a plurality of sponsor data items each including a participation offer in a bookbuilding process wherein the participation offers each include a bid participation quote and an amount of sponsoring resources; (¶¶0062-0063, 0085])

Regarding the limitation comprising:

Using the computer, selecting one or more participation offers from the obtained participation offers depending on the ask participation quote, the prosecution resources, as well as on the bid participation quotes and the sponsoring resources of each of the plurality of the sponsor data items; 

Lee, however, makes this teaching in a related endeavor (¶¶[0022, 0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee with the invention of Reddy as disclosed above, for the motivation of achieving opportunities achievable through the combining of resources. 

Reddy further discloses:

Using the computer to automatically match the sponsor data items associated with the selected one or more participation offers with the opportunity data. (¶¶0061-0062, 0065])


Re Claim 43: Reddy in view of Lee discloses the matching method according to claim 42. Reddy further discloses: 

wherein the obtaining, at the computer, of the plurality of sponsor data items includes obtaining at least one of sponsor data items in view of the previously obtained sponsor data items, wherein particularly only the bid participation quote and the sponsoring resources associated to each existing sponsor data item are indicated or revealed, wherein particularly the identities of the sponsoring parties are not disclosed. (FIG. 18, [608, 610])
Re Claim 44: Reddy in view of Lee discloses the matching method according to claim 43. Reddy doesn’t explicitly disclose:

wherein the participation offers are selected from the obtained participation offers as those which have the lowest bid participation quotes which are equal or lower than the ask participation quote. 
Lee, however, makes this teaching in a related endeavor (¶¶[0022, 0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee with the invention of Reddy as disclosed above, for the motivation of achieving opportunities achievable through the combining of resources. 

Re Claim 45: Reddy in view of Lee discloses the matching method according to claim 44. Reddy doesn’t explicitly disclose:

wherein the participation offers are selected from the obtained bid participation offers as those which include associated sponsoring resources which sum up to at least the prosecution resources. 
Lee, however, makes this teaching in a related endeavor (¶¶[0022, 0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee with the invention of Reddy as disclosed above, for the motivation of achieving opportunities achievable through the combining of resources. 

Re Claim 46: Reddy in view of Lee discloses the matching method according to claim 45. Reddy further discloses: 

wherein if more than one of the obtained participation offers of the lowest bid participation quote are selectable only the earliest participation offer is considered so that concurring participation offers will be handled on a first-come, first-served base. (¶¶[0060, 0071, 0080])
Re Claim 47: Reddy in view of Lee discloses the matching method according to claim 46. Reddy further discloses:

wherein a bid participation quote of 0 is provided by the sponsoring party indicating no return for participating on the planned legal action is requested. (¶¶[0165-0166])
Re Claim 48: Reddy in view of Lee discloses the matching method according to claim 47. Reddy further discloses:

wherein the selecting of the participation offers is performed in the computer after the bookbuilding process has been terminated wherein the participation offers are selected so that the bid participation quotes associated with the selected participation offers are equal or lower than the ask participation quote, and the total of the sponsoring resources associated with all of the selected participation offers is equal or higher than the prosecution resources. (¶¶[0063, 0085])
Re Claim 49: Reddy in view of Lee discloses the matching method according to claim 48. Reddy doesn’t explicitly disclose:

wherein the selecting of the participation offers is performed after the bookbuilding process has been terminated, particularly not before the affected party indicates an end of the method for matching. 
Lee, however, makes this teaching in a related endeavor (¶¶[0022, 0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee with the invention of Reddy as disclosed above, for the motivation of achieving opportunities achievable through the combining of resources. 

Re Claim 50: Reddy in view of Lee discloses the matching method according to claim 49. Reddy doesn’t explicitly disclose:

wherein the selecting of the participation offers is performed after a predetermined time period after providing the planned legal action. 
Lee, however, makes this teaching in a related endeavor (¶¶[0022, 0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee with the invention of Reddy as disclosed above, for the motivation of achieving opportunities achievable through the combining of resources. 

Re Claim 51: Reddy in view of Lee discloses the matching method according to claim 50. Reddy further discloses:

wherein the planned legal action is further defined by a detailed description of facts, best possible result, prosecution resources, and ask participation quote offered by the affected party. (¶¶0063, 0085])
Re Claim 52: Reddy in view of Lee discloses the matching method according to claim 51. Reddy further discloses:

wherein the best possible result after successfully prosecuting the planned legal action is an amount of resources, such as material, goods or money, the obtaining of an allowance claim or a prohibition claim, a clarification of a fundamental legal issue. (¶¶[0165-0166])
Re Claim 53: Reddy in view of Lee discloses the matching method according to claim 52. Reddy doesn’t explicitly disclose:

wherein the prosecution resources include legal costs, attorney costs, costs for expert legal opinions or legal appraisals, any kind of preconditions, and additional costs for an unsuccessful outcome of the planned legal action. 
Lee, however, makes this teaching in a related endeavor (¶¶[0015, 0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee with the invention of Reddy as disclosed above, for the motivation of achieving opportunities achievable through the combining of resources. 

Re Claim 54: Reddy in view of Lee discloses the matching method according to claim 53. Reddy further discloses:

wherein the prosecution resources, the sponsoring resources and/or the best possible result are converted into a resource unit in the computer, such as a currency or blockchain-based token or a kind of unit which make the different items of prosecution resources, the sponsoring resources and/or the best possible result resources comparable. (¶¶[0165-0166])
Re Claim 55: Reddy in view of Lee discloses the matching method according to claim 54. Reddy further discloses:

wherein the ask participation quote is increased during the bookbuilding process, particularly in view of the obtained bid participation quotes and associated sponsoring resources of the sponsor data items. (¶¶0062-0063, 0085])
Re Claim 56: Reddy in view of Lee discloses the matching method according to claim 55. Reddy further discloses:

wherein the bid participation quote of a sponsor data item is decreased during the bookbuilding process, particularly in view of the obtained bid participation quotes and associated sponsoring resources of the obtained other sponsor data items. (¶¶0062-0063, 0085])
Re Claim 57: Reddy in view of Lee discloses the matching method according to claim 56. Reddy further discloses:

wherein it is queried to confirm the ask participation quote, wherein after confirmation the opportunity data is stored in a blockchain based repository. (¶¶0071, 0081])

Re Claim 58: Reddy in view of Lee discloses the matching method according to claim 57. Reddy further discloses:

wherein it is queried to accept the participation offer, wherein after confirmation the opportunity data is stored in a blockchain based repository. (¶¶0071, 0081])
Re Claim 59: Reddy in view of Lee discloses the matching method according to claim 58. Reddy further discloses:

wherein a share of how each of the selected sponsor data item will be associated with the actual result of the opportunity is defined by the portion of the sponsoring resource of each sponsor data with respect to the required prosecution resources. (¶¶[0165-0166])
Re Claim 60: Reddy in view of Lee discloses the matching method according to claim 59. Reddy further discloses:

wherein the planned legal action defined by the opportunity data is initiated as soon as the opportunity data has been matched with the sponsor data items. (¶¶0061, 0062, 0066])
Re Claim 61: Reddy in view of Lee discloses the matching method according to claim 60. Reddy further discloses:

wherein during the bookbuilding process, a notification is issued that the bookbuilding process will be terminated soon. (¶¶[0052, 0090])
Re Claim 62: Reddy in view of Lee discloses the matching method according to claim 61. Reddy further discloses:

wherein during the bookbuilding process, an interrupt is received, wherein after receipt of the interrupt it is queried for an approval, that the interrupt has been justified, by an authorized user, wherein after receipt of the interrupt and the approval the bookbuilding process is stopped. (¶¶[0086, 0097])
Re Claim 63: Reddy discloses a method for resolving the degree of participation of sponsor data items at a planned legal action defined by opportunity data after a termination of prosecution of the planned legal action; 

wherein an actual result of the prosecution of a planned legal action is distributed/shared depending on a final participation quote, wherein the final participation quote is particularly defined as the highest participation quote of the selected participation offers according to the method of claim 42. (¶¶[0165-0166])
Re Claim 64: Reddy in view of Lee discloses the matching method according to claim 63. Reddy further discloses:

wherein an upfront share of the actual result is distributed among the sponsor data items while the remaining part of the result is distributed among the affected party and the sponsoring parties according to the final participation quote. (¶¶[0165-0166])
Re Claim 65: Reddy in view of Lee discloses the matching method according to claim 64. Reddy further discloses:

wherein after providing opportunity data about the planned legal action, the opportunity data is published on a platform and a Q & A process is initiated, wherein the Q & A process comprises collecting, by the computer, data about questions and/or comments referring to the planned legal action within a given time period after providing the opportunity data, wherein particularly the data about questions and/or comments are anonymized and presented to the affected party, wherein it is queried for answers to the raised questions and/or clarifications to the comments of the opportunity data which will be stored and published together with the opportunity data. (¶¶[0005-0007, 0043])
Re Claim 66: Claim 66 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 42. Accordingly, claim 66 is rejected in the same or substantially the same manner as claim 42.

Re Claim 67: Claim 67 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 43. Accordingly, claim 67 is rejected in the same or substantially the same manner as claim 43.

Re Claim 68: Claim 68 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 44. Accordingly, claim 68 is rejected in the same or substantially the same manner as claim 44.

Re Claim 69: Claim 69 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 45. Accordingly, claim 69 is rejected in the same or substantially the same manner as claim 45.

Re Claim 70: Claim 70 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 46. Accordingly, claim 70 is rejected in the same or substantially the same manner as claim 46.

Re Claim 71: Claim 71 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 48. Accordingly, claim 71 is rejected in the same or substantially the same manner as claim 48.

Re Claim 72: Claim 72 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 49. Accordingly, claim 72 is rejected in the same or substantially the same manner as claim 49.

Re Claim 73: Claim 73 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 50. Accordingly, claim 73 is rejected in the same or substantially the same manner as claim 50.

Re Claim 74: Claim 74 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 54. Accordingly, claim 74 is rejected in the same or substantially the same manner as claim 54.

Re Claim 75: Claim 75 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 55. Accordingly, claim 75 is rejected in the same or substantially the same manner as claim 55.

Re Claim 76: Claim 76 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 56. Accordingly, claim 76 is rejected in the same or substantially the same manner as claim 56.

Re Claim 77: Claim 77 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 61. Accordingly, claim 77 is rejected in the same or substantially the same manner as claim 61.

Re Claim 78: Claim 78 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 62. Accordingly, claim 78 is rejected in the same or substantially the same manner as claim 62.

Re Claim 79: Claim 79 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 65. Accordingly, claim 79 is rejected in the same or substantially the same manner as claim 65.

Re Claim 80: Claim 80 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 63. Accordingly, claim 80 is rejected in the same or substantially the same manner as claim 63.

Re Claim 81: Claim 81 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 64. Accordingly, claim 81 is rejected in the same or substantially the same manner as claim 64.

Re Claim 82: Claim 82 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 42. Accordingly, claim 82 is rejected in the same or substantially the same manner as claim 42.



Conclusion

Claims 42-82 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692